DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-16 and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17, 18 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a porous electrode substrate comprising a carbon fiber sheet in which carbon fibers are bound by a binder, wherein for dust having a particle size of 0.3 um or more, the dust generation amount per 1 m2 determined by the following method is 120,000 particles/m2 or less: dust particles in a gas obtained by suctioning at 47.2 mL/s for 40 minutes using a dust collecting hood having an opening of 500 mm x 100 mm while traveling the sheet at a speed of 10 m/min from a position 200 mm below the sheet are used; the number of dust particles having a diameter within a predetermined range is measured by a particle counter; and the measured value is divided by 200 m2, which is a suction area, and the resulting value is defined as a dust generation amount per 1 m2.  The prior art also fails to disclose a porous electrode substrate as described above, but with more specific amounts of different particle sizes, as recited in claim 1 of the present invention.  The prior art fails to disclose a porous electrode substrate comprising a carbon fiber sheet in which carbon fibers are bound by a binder, wherein for dust having a particle size of 0.3 um or more, the dust generation amount per 1 m2 determined by the following method is 200,000 particles/m2 or less: dust particles in a gas obtained by suctioning a range of 50 mm in diameter at 47.2 mL/s for 10 seconds at any five different positions 50 mm or more away from the end of the sheet are used; the number of dust particles having a diameter within a predetermined range at the respective positions is measured by a particle counter; each measured value is divided by 0.0020 m2, which is a suction area; and an average value of the resulting values obtained in the five different positions is defined as a dust generation amount per 1 m2.  Finally, the prior art fails to disclose a method for producing a porous electrode substrate, as described above, comprising the following steps [1] to [3]: step [1]: driving the carbon fiber sheet in which carbon fibers are bound by a binder with holding on a roll having a diameter of 20 to 350 mm along the sheet flow direction, step [2]: applying a rotary brush to a portion of the carbon fiber sheet held on the roll in step [1], and step [3]: removing dust on a portion of the carbon fiber sheet to which the rotary brush has been applied in step [2].  The prior art specifically fails to teach the amounts of each size of particles on the substrate or a method of producing the substrate that would result in the amounts and sizes of particles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722